Exhibit 10.17
ASSIGNMENT AND ASSUMPTION AGREEMENT
(First Amended and Restated Pipelines, Tankage and Loading Rack
Throughput Agreement (Tulsa East))
     This Assignment and Assumption Agreement (the “Agreement”) is effective as
of 12:01 a.m., Eastern time, on January 1, 2011 (the “Effective Time”) by and
between Holly Refining & Marketing —Tulsa, LLC, a Delaware limited liability
company (“Assignor”), and Holly Refining & Marketing Company LLC, a Delaware
limited liability company (“Assignee”). Assignor and Assignee are referred to
herein collectively as the “Parties”.
RECITALS
     Assignor desires to assign to Assignee and Assignee desires to assume that
certain First Amended and Restated Pipelines, Tankage and Loading Rack
Throughput Agreement (Tulsa East), dated as of March 31, 2010, by and between
Assignor, HEP Tulsa LLC, a Delaware limited liability company (“HEP Tulsa”) and
Holly Energy Storage-Tulsa LLC, a Delaware limited liability company
(“HES-Tulsa”), Holly Corporation, a Delaware corporation (“Holly”), Holly Energy
Partners, L.P., a Delaware limited partnership, and Holly Energy
Partners-Operating, L.P., a Delaware limited partnership, as amended by that
certain Amendment to First Amended and Restated Pipelines, Tankage and Loading
Rack Throughput Agreement (Tulsa East), dated as of June 11, 2010, by and
between HEP Tulsa, HES-Tulsa and Assignor (collectively, the “Throughput
Agreement”). Capitalized terms used herein but not otherwise defined herein
shall have the meanings given to them in the Throughput Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:
ASSIGNMENT
     1. Assignment. Assignor hereby assigns all of its right, title and interest
in and to the Throughput Agreement to Assignee.
     2. Assumption. Assignee hereby assumes and agrees to be solely responsible
for the payment, performance and discharge when due of all liabilities and
obligations of Assignor arising pursuant to the Throughput Agreement.
     3. Guaranty by Holly. Holly hereby acknowledges and agrees that for
purposes of Section 14 of the Throughput Agreement, Holly’s obligations to
guarantee the “Holly Tulsa Payment Obligations” of Assignor will continue after
the date hereof and following the date hereof, such term shall apply to and
include the obligations assigned hereunder to and assumed hereunder by Assignee.
     4. Further Assurances. Each Party covenants and agrees that, subsequent to
the
Assignment and Assumption Agreement — Page 1

 



--------------------------------------------------------------------------------



 



execution and delivery of this Agreement and without any additional
consideration, each Party will execute and deliver any further legal instruments
and perform any acts that are or may become necessary to effectuate the purposes
of this Agreement.
     5. Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the Parties and their respective successors and assigns.
     6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws or any other principle that could result in the
application of the laws of any other jurisdiction.
     7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
     8. Captions. The captions section numbers in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]
Assignment and Assumption Agreement — Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized representatives as of the date set forth above.

                  ASSIGNOR:    
 
                HOLLY REFINING & MARKETING-TULSA LLC    
 
           
 
  By:   /s/ Gary B. Fuller
 
        Name: Gary B. Fuller         Title: Sr. VP, Refinery Operations    
 
                ASSIGNEE:    
 
                HOLLY REFINING & MARKETING COMPANY LLC    
 
           
 
  By:   /s/ Bruce R. Shaw
 
        Name: Bruce R. Shaw         Title: Sr. VP & CFO    

ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 3:
HOLLY CORPORATION

         
By:
  /s/ David L. Lamp
 
    Name: David L. Lamp     Title: President    

[Signature Page to Assignment and Assumption Agreement]

 